DETAILED ACTION
Applicant’s amendments and remarks, filed July 26, 2021, are fully acknowledged by the Examiner. Currently, claims 43-49 and 51-61 are pending with claims 1-42, 50 and 62 cancelled, and claims 43, 55 and 59 amended. The following is a complete response to the July 26, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 43-49 and 51-61 are allowed.
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, Gustus (US 8401667), Stone (US 20080188912), Rittman (US 8066702) and Eggers (US 4998933), Eggers (US 5419767), KenKnight (US 6317615), Manevitz (US 5254121), and Thapliyal (US 6582423) were previously cited by the Examiner as the closest art of record to the instant claims. However, upon entry of the amendments to each of claims 43, 55 and 59, the Examiner is of the position that neither these nor any other reference or combination of references would disclose, fairly suggest or make obvious each and every limitation set forth in each independent claim. Specifically, while Thapliyal and Manevitz were cited against independent claim 59, Thapliyal only contemplates a total treatment time of 10-45 seconds and not the 90 seconds at the 10 watts as presently claimed. The Examiner has failed to find reference that would cure . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794